Citation Nr: 1520711	
Decision Date: 05/14/15    Archive Date: 05/26/15

DOCKET NO.  13-09 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for carpal tunnel syndrome, to include as secondary to service-connected impairment of the left knee.

2.  Entitlement to a rating in excess of 30 percent for gastroesophageal reflux disease (GERD).

3.  Entitlement to an initial compensable rating for recurrent cutaneous Methicillin-resistant Staphylococcus aureus (MRSA) infection.

4.  Entitlement to a temporary total rating because of surgeries in 1998 and 2002 for service-connected GERD/hiatal hernia requiring convalescence.

5.  Entitlement to an effective date earlier than September 23, 2014 for the grant of service connection for depressive disorder.




REPRESENTATION

Appellant represented by:	Ralph J. Bratch, Attorney


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Counsel


INTRODUCTION

The Veteran had active service from October 1992 to August 1996.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, wherein the RO granted service connection for recurrent cutaneous MRSA infection and assigned an initial noncompensable rating, continued a previously assigned 10 percent rating for GERD, and denied a temporary total rating for convalescence following surgeries in 1998 and 2002.  This matter also arises from an August 2013 rating decision that denied entitlement to service connection for carpal tunnel syndrome.

The Board also notes that the Veteran had indicated that he wished to appear for a Central Office hearing in Washington DC before a Veterans Law Judge regarding the increased rating issues and temporary total rating claim.  However, in April 2015 correspondence, the Veteran's attorney withdrew the Veteran's request for a hearing.  Therefore, the Board finds that the Veteran has withdrawn the request to testify before the Board.  38 C.F.R. § 20.704.

Finally, the Board notes that in November 2012, the Veteran had claimed entitlement to service connection for depression and anxiety.  During the dependency of this appeal, by a rating action dated in March 2015, the Appeals Management Center (AMC) granted service connection for depressive disorder.  As such, the issue of entitlement to service connection for a psychiatric disorder has become moot and will not be addressed further by the Board.  However, the Veteran disagreed the assigned effective date.  The issue of entitlement to an effective date earlier than September 23, 2014 for the grant of service connection for depressive disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  On April 2, 2015, prior to the promulgation of a decision on the appeal, the Veteran withdrew his appeal of the issues of entitlement to increased disability ratings for GERD and recurrent cutaneous MRSA infections and entitlement to a temporary total rating because of surgeries in 1998 and 2002 for service-connected GERD/hiatal hernia requiring convalescence.

2.  Carpal tunnel syndrome did not have its clinical onset in service and is not otherwise related to active duty; carpal tunnel syndrome was not caused or aggravated by service-connected impairment of the left knee.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal of the issues of entitlement to increased disability ratings for GERD and recurrent cutaneous MRSA infections and entitlement to a temporary total rating because of surgeries in 1998 and 2002 for service-connected GERD/hiatal hernia requiring convalescence have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

2.  The criteria for establishing service connection for bilateral carpal tunnel syndrome, to include as secondary to service-connected impairment of the left knee, have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2014).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Withdrawal of Appeal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by an appellant or by his authorized representative.  38 C.F.R. § 20.204.

In the present case, the Veteran was seeking higher disability ratings for GERD and MRSA and entitlement to a temporary total rating for convalescence after surgeries for GERD and hiatal hernia in 1998 and 2002.  

In April 2, 2015 correspondence, the Veteran's attorney indicated that the Veteran wished to withdraw from appeal the issues of entitlement to higher disability ratings for GERD and MRSA and entitlement to a temporary total rating for convalescence after surgeries for GERD and hiatal hernia in 1998 and 2002.  Hence, there remain no allegations of errors of fact or law for appellate consideration regarding those issues.  38 C.F.R. § 20.204.  Thus, the Board does not have jurisdiction to review the appeal of those issues, and they are dismissed.

II. Veterans Claims Assistance Act

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126 (West 2014); see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a) (2014), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). 

In Pelegrini v. Principi, 17 Vet. App. 412 (2004), the United States Court of Appeals for Veterans Claims (Court) held, in part, that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  This decision has since been replaced by Pelegrini v. Principi, 18 Vet. App. 112 (2004), in which the Court continued to recognize that typically a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on a claim for VA benefits. 

The claim for service connection for carpal tunnel syndrome was filed as a fully developed claim (FDC) pursuant to a program to expedite VA claims.  Under this framework, a claim is submitted in a "fully developed" status, limiting the need for further development of the claim by VA.  When filing a fully developed claim, a claimant is to submit all evidence relevant and pertinent to his claim other than service treatment records and treatment records from VA medical centers, which will be obtained by VA.  Under certain circumstances, additional development may still be required prior to the adjudication of the claim, such as obtaining additional records and providing a VA medical examination.  See VA Form 21-526EZ.

The notice that accompanies the FDC form informs the veteran of what evidence is required to substantiate a claim for service connection, including on a secondary basis, and of the veteran's and VA's respective duties for obtaining evidence. The notice also provides information on how VA assigns disability ratings and effective dates in the event that service connection is established.  See VA Form 21-526EZ.  Thus, the notice that is part of the claim form submitted by the Veteran satisfies the VCAA duty to notify.

The Board also finds that VA has complied with all assistance provisions of the VCAA.  The evidence of record contains some of the Veteran's service treatment records, post-service private and VA treatment records, records from the Social Security Administration, arguments and correspondence from the former and current attorneys, and lay statements from the Veteran and his spouse.  There is no indication of relevant, outstanding records that would support the Veteran's claim.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  

The Veteran's original claims file and his original service treatment records are missing.  Although efforts have been made by VA to obtain the Veteran's complete service records and complete claims file, a June 2010 VA memorandum notes that the Veteran's service treatment records could not be located.  Letters from the RO notified the Veteran of efforts to obtain his service treatment records, and he provided copies of some of his service treatment records in March and June 2010, although they do not appear to be complete.  The Board realizes in cases such as this, VA has a heightened duty to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The Board's analysis of this Veteran's claim was undertaken with this duty in mind.

The Veteran was not afforded a VA examination regarding his claimed carpal tunnel syndrome disability.  However, the Board finds that VA is not required to provide such an examination because the evidence of record is sufficient to decide the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Here, the evidence of record establishes that the Veteran first experienced symptoms of carpal tunnel syndrome in April 2013, and the only indication that his bilateral carpal tunnel syndrome disability may be associated with his service-connected impairment of the left knee is from the Veteran, who has not presented any evidence to demonstrate his competence to opine on medical matters such as how a left knee disability caused or aggravated his carpal tunnel syndrome.   

For all the foregoing reasons, the Board concludes that VA's duties to the Veteran have been fulfilled with respect to the service connection issue in appellate status.

III. Criteria & Analysis

The Veteran contends that he has carpal tunnel syndrome as a result of his service-connected impairment of the left knee.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. West, 12 Vet App. 341, 346 (1999).

Service connection may also be established if the evidence of record shows that a chronic disorder has been caused or aggravated by an already service-connected disability.  38 C.F.R. § 3.310 (2014); Allen v. Brown, 7 Vet. App. 439 (1995).  The Board notes that effective October 10, 2006, 38 C.F.R. § 3.310 was amended; however, under the facts of this case the regulatory change does not impact the outcome of the appeal.

Available service treatment records are silent for complaints, diagnosis, or treatment for carpal tunnel syndrome or for hand or wrist problems.

Among post-service private treatment records dated as early as August 1998 and VA treatment records dating since September 2010, the first complaints of carpal tunnel syndrome symptoms occurred in April 2013.  A VA emergency department record dated in April 2013 reflects the Veteran's complaint of pain and numbness in both hands and wrists for the past month.  The assessment was suspect bilateral carpal tunnel syndrome.  In May 2013, he presented for an EMG study, reporting a one to two month history of pain and numbness in his hands.  The interpretation of the EMG study was findings consistent with clinical diagnosis of bilateral carpal tunnel syndrome.  Subsequently, he underwent carpal tunnel release surgery.

Having considered the medical and lay evidence of record and the Veteran's contentions, the Board finds that service connection for carpal tunnel syndrome is not warranted.

The Veteran does not contend and the evidence does not reflect that carpal tunnel syndrome symptoms began during military service or prior to his initial complaints in April 2013.  Similarly, he does not suggest and the medical and lay evidence does not otherwise indicate that his carpal tunnel syndrome, which was confirmed in May 2013, is otherwise related to an injury or disease during military service.  Therefore, service connection for carpal tunnel syndrome on a direct basis is not warranted.

The Veteran is competent to describe symptoms he experiences such as pain and numbness in his hands and wrists.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  In some cases, the Veteran is competent to describe disability caused by service-connected disability, e.g., a fall caused by a service-connected knee resulted in additional disability.  However, he has not done that in this case and there is no argument or medical theory proffered to indicate why disability in two separate anatomical locations are linked.  The Board does not find his unsupported allegation of any probative value.  There is no other indication in the record reflecting a connection between the neurological disability in the upper extremity and the orthopedic disability in the left lower extremity.  

In addition, the treatment records relating to his carpal tunnel syndrome disability do not indicate that any relationship exists between his service-connected left knee impairment and the nerve impairment in his hands and wrists causing his carpal tunnel syndrome symptoms.  Moreover, the Veteran has not presented any medical treatise or medical opinion evidence from a physician suggesting how a knee disability may cause or aggravate nerve impairment manifested by pain and numbness in the bilateral hands and wrists, diagnosed as carpal tunnel syndrome.  Thus, the Board accords significantly greater probative value to the medical evidence of record, which does not indicate that any relationship exists between his left knee disability and bilateral carpal tunnel syndrome, than to the Veteran's lay assertions on these points.  

In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

The appeal as to the issue of entitlement to a rating in excess of 30 percent for GERD is dismissed.

The appeal as to the issue of entitlement to an initial compensable rating for recurrent cutaneous MRSA infection is dismissed.

The appeal as to the issue of a temporary total rating because of surgeries in 1998 and 2002 for service-connected GERD/hiatal hernia requiring convalescence is dismissed.

Entitlement to service connection for carpal tunnel syndrome is denied.


REMAND

A March 2015 rating decision granted service connection for depressive disorder and assigned a 50 percent disability rating, effective September 23, 2014.  In April 2, 2015 correspondence, the Veteran's attorney expressed disagreement on the Veteran's behalf with the effective date assigned for the grant of service connection.  A statement of the case has not been issued.  This matter must be returned to the RO for appropriate consideration and issuance of a statement of the case with regard to such issue.  Manlincon v. West, 12, Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

Issue a statement of the case for the issue of entitlement to an effective date earlier than September 23, 2014 for the grant of service connection for depressive disorder.  Inform the Veteran and his attorney that he must perfect the appeal if he wishes a review by the Board.  If a timely substantive appeal is not filed, the claim should not be certified to the Board.  If a timely substantive appeal is filed, the claim should be returned to the Board for further appellate consideration, as appropriate, and subject to the current appellate procedures.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


